Citation Nr: 0115992	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  98-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for dermatophytosis with 
hyperhidrosis of the face, ears, hands, forearms, thighs, 
legs, and feet, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has dermatophytosis with hyperhidrosis of the 
face, ears, hands, forearms, thighs, legs, and feet manifest 
by extensive exfoliation and constant itching notwithstanding 
treatment.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 30 percent for dermatophytosis with hyperhidrosis of the 
face, ears, hands, forearms, thighs, legs, and feet have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.118, Diagnostic Code 7813 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case and Supplemental Statement of the Case 
issued during the pendency of this appeal, the veteran and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim.  The Board notes that the Supplemental 
Statement of the Case issued in March 2001 specifically 
addressed the requirements of the Veterans Claims Assistance 
Act.  The veteran was afforded VA examinations and the RO 
made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  In fact, it appears 
that all evidence identified by the veteran relative to his 
claim for an increased evaluation has been obtained and 
associated with the claims folder.  The veteran was also 
given the opportunity to appear and testify before an RO 
Hearing Officer and/or a member of the Board to advance any 
and all arguments in favor of his claim, but he declined to 
do so.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evidence of record reveals that the veteran has had 
continuous treatment for a skin disorder since his discharge 
from service.  In September 1997, he requested an increase in 
his disability rating as he believed his skin disorder had 
worsened as a result of having contracted herpes zoster.  The 
veteran underwent VA examination in November 1997 and 
complained of itching and peeling on his hands and feet.  
Examination showed no evidence of ulceration or crusting, but 
there was slight exfoliation on the palms of the veteran's 
hands.  There was no evidence of systemic or nervous 
manifestations and the examiner opined that the veteran's 
service-connected skin disorder had no relation to the recent 
diagnosis of herpes zoster.

The veteran reported that he experienced stinging when a 
lesion first appeared and that the lesions would become 
crusty after formation.  He described his itching sensation 
as constant and related that he found himself scratching 
without realizing it on numerous occasions and then became 
embarrassed when he found himself scratching his lesions in 
public.  The veteran stated that his scratching was not 
because of a nervous condition.

In December 1998, the veteran again underwent VA examination 
and complained of constant itching and uncontrollable 
scratching.  There were large areas of dry and discolored 
skin found on both legs, the right lower flank, the left 
upper back, the buttocks, both elbows, and both hands; 
however, there was no obvious ulceration, exfoliation or 
crusting.  In summary, the examiner diagnosed dermatophytosis 
with hyperhidrosis and constant itching notwithstanding 
treatment.

Treatment records dated in July 2000 reveal scaling of the 
skin on the palmer side of both hands.  The veteran reported 
that his skin disorder was worse during the hotter weather 
and he tried to avoid soaps and detergents as his medication 
did not seem to be working.  He was advised to continue 
wearing gloves when possible and avoid irritants such as 
soaps and detergents.  Additional treatment records show a 
continued itching notwithstanding the use of ointments.

The veteran's skin disorder has been evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7813, which sets forth the 
criteria for rating dermatophytosis.  Under this Diagnostic 
Code, a 30 percent evaluation is assigned when there is 
evidence of exudation or constant itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation is assigned 
when there is evidence of dermatophytosis with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnance.

As outlined above, the veteran has constant itching and 
periodic exfoliation and crusting.  There is no evidence of 
systemic or nervous manifestations.  As for a finding of 
exceptional repugnance, the veteran asserts that his 
scratching while in public is repugnant and should be 
considered as meeting this criterion.  The Board finds, 
however, that the Diagnostic Code is referred to a repugnance 
of the actual skin disorder.  As such, because there are only 
findings of scaling and dry areas, the Board does not find 
that the appearance of the veteran's lesions rises to the 
level of visual repugnance.  While the Board acknowledges 
that odors too can be repugnant, there are no assertions or 
findings of odor associated with the veteran's skin disorder.  
Accordingly, the Board finds that the criteria for an 
increased evaluation for the veteran's skin disorder have not 
been met as there is no evidence of record to support either 
a finding of systemic or nervous manifestations in 
conjunction with the Board's finding of extensive 
exfoliation, or a finding of exceptional repugnance.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  Consequently, the Board finds 
that the continued evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.  Accordingly, it must be 
concluded that the evidence as a whole does not warrant a 
disability evaluation in excess of 30 percent for the 
veteran's dermatophytosis with hyperhidrosis of the face, 
ears, hands, forearms, thighs, legs, and feet.


ORDER

The schedular criteria for a disability evaluation in excess 
of 30 percent for dermatophytosis with hyperhidrosis of the 
face, ears, hands, forearms, thighs, legs, and feet having 
not been met, this appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

